Order entered August 8, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00907-CV

                        IN THE INTEREST OF H.B.C., A CHILD

                     On Appeal from the 397th Judicial District Court
                                 Grayson County, Texas
                           Trial Court Cause No. FA-17-1672

                                         ORDER
       Before the Court is the request of Paula Thomas, Official Court Reporter for the 397th

Judicial District Court, for an extension of time to file the reporter’s record. We GRANT the

request and extend the time to Monday, August 19, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE